November 17, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          JASMINE RICKS, Appellant

NO. 14-14-00431-CV                      V.

                     QUALITY CARRIERS, INC., Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Quality
Carriers, Inc., signed February 6, 2014, was heard on the transcript of the record.
We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant, Jasmine Ricks to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.